 1

 2                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 3                                  AT SEATTLE

 4    UNITED STATES OF AMERICA,

 5                          Plaintiff,
                                                      C17-668 TSZ
 6         v.
                                                      MINUTE ORDER
 7    KOMRON M. ALLAHYARI, et al.,

 8                          Defendants.

 9
          The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
10
          (1)     The Government has filed a Motion for Installment Payment Order, docket
11 no. 147, and a “Notice of Motion for an Installment Payment Order,” docket no. 148.
   Komron Allahyari received actual notice of the Motion and, in response, filed a request
12 for a hearing, docket no. 151. Pursuant to 28 U.S.C. § 3204(a) and Defendant Komron
   Allahyari’s request for a hearing, an evidentiary hearing on Plaintiff’s Motion for an
13 Installment Payment Order, docket no. 147, is SET for Tuesday, February 11, 2020, at
   10:00 a.m. Plaintiff’s Motion is RENOTED to the date of the hearing.
14
          (2)     The Clerk is directed to send a copy of this Minute Order to all counsel of
15 record.

16         Dated this 15th day of January, 2020.

17
                                                    William M. McCool
18                                                  Clerk

19                                                  s/Karen Dews
                                                    Deputy Clerk
20

21

22

23

     MINUTE ORDER - 1
